DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKADA (US 2016/0229734).
Okada teaches an optical fiber manufacturing method comprising drawing an optical fiber preform to form a bare optical fiber (10); cooling the bare optical fiber by a non-contact direction changer (20A); adjusting a temperature of the bare optical fiber in a temperature adjusting unit (101) disposed downstream of the non-contact direction changer and upstream of a coating unit; disposing, in the coating unit (30), an uncured coating layer that comprises a resin precursor on an outer periphery of the bare optical fiber (para. 0059); and curing the uncured coating layer in a curing unit (40).  
Regarding claim 2, Okada teaches the temperature adjusting unit adjusts the temperature of the bare optical fiber based on a measurement result of a temperature sensor disposed downstream of the non-contact direction changer and upstream of the coating unit (para. 0027).  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKADA (US 2016/0229734) in view of PAEK et al. (US 6,279,354).
Okada teaches an optical fiber manufacturing method comprising drawing an optical fiber preform to form a bare optical fiber (10); cooling the bare optical fiber by a non-contact direction changer (20A); adjusting a temperature of the bare optical fiber in a temperature adjusting unit (101) disposed downstream of the non-contact direction changer and upstream of a coating unit; disposing, in the coating unit (30), an uncured coating layer that comprises a resin precursor on an outer periphery of the bare optical fiber (para. 0059); and curing the uncured coating layer in a curing unit (40).
Paek teaches a method of making an optical fiber. Paek teaches that prior to coating an optical fiber, the temperature of the uncoated fiber must be lowered to a predetermined temperature to guarantee stable coatings on the fibers (col. 2 lines 6-13). 
Regarding claim 5, Paek teaches a temperature adjusting unit that cools the bare optical fiber (abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Okada to include the cooling means of Paek because Paek teaches that this cooler allows for a more rapid draw speed of the optical fiber (col. 2 lines 30-33).  
Regarding claim 7, Paek teaches a temperature adjusting unit that is configured without a non-contact direction changer, and the temperature adjusting unit and the coating unit are disposed with no non-contact direction changer therebetween. It would have been obvious to one of ordinary skill in the art to modify the method of Okada to include the cooling means of Paek because Paek teaches that this cooler allows for a more rapid draw speed of the optical fiber (col. 2 lines 30-33).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKADA (US 2016/0229734) in view of OH et al. (US 2003/0101774).
Okada teaches an optical fiber manufacturing method comprising drawing an optical fiber preform to form a bare optical fiber (10); cooling the bare optical fiber by a non-contact direction changer (20A); adjusting a temperature of the bare optical fiber in a temperature adjusting unit (101) disposed downstream of the non-contact direction 
Oh teaches a method of making an optical fiber. Oh teaches a step of reheating the glass fiber before coating (para. 0021). It would have been obvious to one of ordinary skill in the art to heat the bare fiber of Okada before the coating step because Oh teaches that this alleviates any mechanical stress generated during the cooling of the drawn optical fiber (para. 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741